Case 2:18-cv-00207-JES-MRM Document 26 Filed 12/23/20 Page 1 of 7 PageID 102



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

DOMINIC ROSATO,

           Plaintiff,

v.                                      Case No:   2:18-cv-207-FtM-29MRM

REBECCA JACKSON, Clinical
Director      and       KERI
FITZPATRICK,       Certified
Recreational Therapist,

           Defendants.
                                    /

                             OPINION AND ORDER

      Before the Court are Defendant Rebecca Jackson and Keri

Fitzpatrick’s Motion for Summary Judgment (Doc. #16) and Plaintiff

Dominic Rosato’s Response (Doc.           #24).

                                BACKGROUND

      Rosato is a civil detainee at the Florida Civil Commitment

Center (FCCC), a facility that houses and treats men committed as

sexually violent predators after their terms of incarceration.

See Pesci v. Budz, 730 F.3d 1291, 1299 (11th Cir. 2013).               As part

of his treatment, Rosato was enrolled in the Building a Balanced

Life (BBL) class at FCCC that ran from December 12, 2017, through

February 20, 2018.      (Doc. #16-1 at 1).         The class “is designed to

educate the residents on living as a well-balanced member of

society   so   that   when   they   are     released   from   FCCC,   they   can
Case 2:18-cv-00207-JES-MRM Document 26 Filed 12/23/20 Page 2 of 7 PageID 103



assimilate and be a productive member of society.”                        (Id.)    During

2017 and 2018, residents were allowed up to three absences from

the BBL class.      (Id. at 2).         If a resident missed more than three

sessions, he was removed from the BBL class, and he could reenroll

the next time it was offered.             (Id.)

       On January 18, 2018, FCCC put Rosato in protective custody,

and he missed his third BBL class session as a result.                        (Id.; Doc.

#1 at 2).    Fitzpatrick, the BBL instructor, removed Rosato from

the class.       (Doc. #16-2 at 3).               On March 26, 2018, Rosato filed

this case, alleging that Fitzpatrick and Jackson—FCCC’s Clinical

Director—violated his Eighth and Fourteenth Amendment rights by

removing    him    from   the    BBL     class.          (Doc.   #1).       Rosato      was

automatically enrolled in the next BBL class that began on April

25, 2018, and he completed it on July 18, 2018.                           (Doc. #16-2).

Defendants now move for summary judgment.

                                     LEGAL STANDARD

       Summary    judgment      is    appropriate        only    when   the     Court    is

satisfied “there is no genuine issue as to any material fact” and

the moving party is entitled to judgment as a matter of law.                          Fed.

R. Civ. P. 56(c).         The initial burden falls on the movant, who

must   identify    the    portions       of       the   record   “which    it     believes

demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                             A genuine




                                              2
Case 2:18-cv-00207-JES-MRM Document 26 Filed 12/23/20 Page 3 of 7 PageID 104



issue of material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                     To

defeat   summary      judgment,   the    non-movant    must    “go    beyond   the

pleadings, and present affirmative evidence to show that a genuine

issue of material facts exists.”             Porter v. Ray, 461 F.3d 1315,

1320 (11th Cir. 2006).

      In reviewing a motion for summary judgment, the Court views

the evidence and all reasonable inferences drawn from it in the

light most favorable to the non-movant.               See Battle v. Bd. of

Regents, 468 F.3d 755, 759 (11th Cir. 2006).             But “[a] court need

not permit a case to go to a jury…when the inferences that are

drawn from the evidence, and upon which the non-movant relies, are

‘implausible.’”       Mize v. Jefferson City Bd. of Educ., 93 F.3d 739,

743 (11th Cir. 1996).

                                  DISCUSSION

      Rosato alleges Defendants violated his Eighth and Fourteenth

Amendment rights.       Because the FCCC is not a prison and Rosato is

not a prisoner, Troville v. Venz, 303 F.3d 1256, 1260 (11th Cir.

2002),   his   rights    arise    from   the   Due   Process    Clause    of   the

Fourteenth Amendment, not the Eighth Amendment.                      Youngberg v.

Romeo,   457   U.S.    307,   315-316    (1982).      Nevertheless,      a   civil

detainee’s rights “are subject to the same scrutiny as if they had




                                         3
Case 2:18-cv-00207-JES-MRM Document 26 Filed 12/23/20 Page 4 of 7 PageID 105



been brought as deliberate indifference claims under the Eighth

Amendment.”    Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306 (11th

Cir. 2009).        Civil detainees are entitled “to reasonably safe

conditions    of    confinement,      freedom    from    unreasonable    bodily

restraints, and such minimally adequate training or ‘habilitation’

as reasonably may be required by these interests.”                   Pesci, 730

F.3d at 1298 (quoting Youngberg, 457 U.S. at 314-19)).                     “The

standard the Supreme Court adopted requires only ‘that the courts

make certain that professional judgment in fact was exercised,’

and that in determining what minimally adequate habilitation may

be   reasonable,     ‘courts   must    show     deference   to   the   judgment

exercised by a qualified professional.’”            Id. (quoting Youngberg,

457 U.S. at 321-22).

       Rosato alleges Defendants violated the Eighth Amendment by

circumventing FCCC policy when removing him from the BBL class.

(Doc. #1 at 4).      He argues Fitzpatrick should have considered his

third absence—caused by Rosato’s placement in protective custody—

an excused absence and not counted it against the three-absence

limit.   Both Defendants testify in their affidavits that the FCCC

does   not   distinguish   between     excused     and   unexcused     absences.

(Doc. #16-1 at 2; Doc. #16-2 at 3).           Rather, FCCC staff “determined

that more than three absences . . . would result in the resident

not learning the essential requirements of the [BBL] class.”




                                        4
Case 2:18-cv-00207-JES-MRM Document 26 Filed 12/23/20 Page 5 of 7 PageID 106



(Doc.    #16-1   at    2).   The    Court     must    give   deference    to    the

professional judgment of FCCC staff when they formulated this rule.

See Pesci, 730 F.3d at 1298.        Had Defendants correctly applied the

policy to Rosato, the inquiry could end here.                   But Fitzpatrick

deviated from the policy.       When she removed Rosato from the class,

he had reached—but not exceeded—the maximum number of allowed

absences.      Defendants make no attempt to explain this deviation

from FCCC policy.

      However, Rosato’s Eighth Amendment claim fails because he has

not established adequate injury.            He appears to claim that removal

from the BBL class kept him from progressing in his treatment,

which    the   Court   infers   could   delay        his   release.     But    both

Fitzpatrick and Jackson testify that Rosato’s care level was

reduced in January 2018 because of two instances of inappropriate

sexual behavior, not because he was removed from the BBL class.

(Doc. #16-1 at 3; Doc. #16-2 at 4).              Rosato offers no evidence

that his removal from the BBL class delayed his release or caused

him any other cognizable harm.

      Rosato next claims Defendants violated the Equal Protection

Clause of the Fourteenth Amendment.            (Doc. #1 at 5).        He believes

Defendants removed him from the BBL class because he is gay and

practices witchcraft.        The Equal Protection Clause requires that

states   treat   all    similarly   situated     persons      alike.     City    of




                                        5
Case 2:18-cv-00207-JES-MRM Document 26 Filed 12/23/20 Page 6 of 7 PageID 107



Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

To establish an equal protection claim, Rosato must show that (1)

he is similarly situated with other detainees who received more

favorable treatment; and (2) his discriminatory treatment was

based on some constitutionally protected interest.          Jones v. Ray,

279 F.3d 944, 946-47 (11th Cir. 2001).       In their Motion, Defendants

challenge Rosato’s ability to present evidence that he was treated

differently    than   other   FCCC   residents,   and   Jackson   testified

Rosato was not treated differently because he is gay and practices

witchcraft.      (Doc. #16-2 at 4).        The burden thus shifted to

Rosato, and he failed to meet it.         Rosato produced no evidence of

a similarly situated detainee who was treated more favorably, nor

did he produce any evidence of a discriminatory intent.                 The

conclusory allegations in Rosato’s Complaint are not enough to

survive summary judgment. See Porter, 461 F.3d at 1320.

      The Court finds that Rosato has not presented evidence that

demonstrates a genuine issue of material fact.          A reasonably jury

could not return a verdict for Rosato on either count.                Thus,

summary judgment for Defendants is warranted.

      Accordingly, it is

      ORDERED:

      Defendant Rebecca Jackson and Keri Fitzpatrick’s Motion for

Summary Judgment (Doc. #16) is GRANTED.




                                      6
Case 2:18-cv-00207-JES-MRM Document 26 Filed 12/23/20 Page 7 of 7 PageID 108



      1.   Plaintiff’ Dominic Rosato’s Complaint is DISMISSED with

           prejudice.

      2.   The Clerk shall enter judgment, terminate all motions

           and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this          23rd    day of

December 2020.




SA: FTMP-1
Copies: All Parties of Record




                                     7
